United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charleston, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for appellant
Office of Solicitor, for the Director

Docket No. 13-1064
Issued: September 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 27, 2013 appellant, through her attorney, filed a timely appeal from a
January 23, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty causally related to factors of her federal employment.
FACTUAL HISTORY
On January 23, 2012 appellant, then a 53-year-old postmaster, filed an occupational
disease claim alleging that she sustained stress and depression causally related to factors of her
federal employment. She attributed her condition to a threatening employee, being robbed at
1

5 U.S.C. § 8101 et seq.

gunpoint, a former postmaster stalking her and having a customer die in her lobby. Appellant
stopped work on December 23, 2011.
In a psychiatric evaluation dated December 28, 2011, Dr. Lois Urick, a Board-certified
psychiatrist, noted that appellant related that during her employment she had “experienced quite
a number of traumatic and stressful events which have upset her a great deal. She reports that
her anxiety about what might happen next is affecting her personally, and also affecting her
ability to perform her job efficiently....” Dr. Urick diagnosed an anxiety disorder.
In a January 3, 2012 progress report, Dr. Urick diagnosed anxiety disorder and recurrent
major depressive disorder and noted that appellant did “not appear to be doing well at this time at
all….” She recommended that she remain off work December 27, 2011 to January 29, 2012. In
a January 17, 2012 work restriction evaluation, Dr. Urick advised that appellant was disabled
from work due to a lack of stress tolerance, depression and anxiety.
In a statement dated received February 9, 2012, appellant related that she began
experiencing problems completing simple tasks about a year and a half ago. She stated, “I
became short with my employees; avoided customers, and avoided leaving the office even for
lunch.” From June to October 2011, appellant did not have a clerk. She worked without lunch
breaks and several Saturdays to perform her own work and her clerk’s tasks. Appellant related
that from April 2010 until the present Bill Kelly, a former postmaster, stalked her because she
“asked his sister to move her mail box due to a safe hazard.” Mr. Kelly called her at work and
followed her at lunch, when she left work and when she performed driver observations.
Appellant stated, “I began driving different vehicles to work and parking behind the [employing
establishment], he would then call my [manager] and report me off work. I called the inspection
service and asked them to please call Mr. Kelly and get the stalking stopped. This did not help;
he made statements in town that he was going to get me fired.” Mr. Kelly wrote a newspaper
editorial about appellant which the newspaper refused to print. Appellant tried to get a copy but
the newspaper refused and stated, “the man was not in his right state of mind just by the contents
of the letter.” She related that she was afraid of Mr. Kelly.
Appellant further related that around 2007 one of her customers died in her lobby. She
stated, “I called the 911 twice as I watched him turn blue while lying in the lobby.” In 2000
appellant was robbed at gunpoint while working at the window. She related, “I was moved out
of state to work at another post office until they apprehended the man because I made a positive
identification on the suspect. It took them three weeks to locate the man.” Appellant maintained
that in 1998 there was a fire at her post office. She entered the office to get the mail with
fireman spraying around her. In 1991 an employee related that he was going to shoot his wife
and then return to work and kill all the employees. Inspectors came to investigate and found a
holster and gun cleaning kit in his locker but no weapon.
In February 13, 2001 a crime victim’s compensation fund application indicates that
appellant was robbed at gunpoint on January 10, 2001.
In an e-mail dated January 27, 2011, appellant informed management that it was “hard to
do everything needed in this office and carry mail also.” She stated, “I am averaging 10 hours a

2

day without a lunch and have worked Holidays to Saturdays. MLK [Martin Luther King] Day, I
cased two route and broke down the mail.”
In an e-mail message dated February 3, 2012, David Hamrick, a postmaster, related that
from April to August 2010 he was the manager for appellant’s area. Appellant called him
repeatedly about Mr. Kelly. Mr. Hamrick stated that he tried to talk with Mr. Kelly about the
need for his sister to move her mailbox but he cancelled the meeting. He stated, “Mr. Kelly
would also tell me that [appellant] was late for work and not in her office a lot of the time. I
know that he was keeping tabs on her and possibly following her around, but I do [not] think
there was ever any threat of violence.” Mr. Hamrick confirmed that appellant had spoken with
inspectors about the matter and told him that she felt threatened.
On February 9, 2012 the employing establishment asserted that parts of all jobs could be
considered stressful. Appellant’s duties as postmaster included “managing employees along with
service and financial responsibilities.”
In a statement dated February 13, 2012, J.L. (Mike) Glass, a retired postmaster, related
that on January 1, 1999 appellant telephoned him and told him that her work location was on
fire. When he arrived there were fire trucks at the scene and smoke coming from the building.
Mr. Glass stated that he “entered the building and assisted [appellant] and her [employee]
recover all the mail, although some was scorched and some was wet.” They took the mail to
another location and made a temporary office for residents to get mail. Mr. Glass stated, “It was
a very stressful time, but after all that day and most of the evening, we were at least able to
distribute mail to the customers….”
On February 13, 2012 Robin Hendershot, a postmaster who was appellant’s coworker
and friend, described changes in her emotional state. She stated:
“She has had a lot of things happen to her at the [employing establishment] that I
think have really affected her and finally become too much to handle. One of her
favorite customers, Sammy, died in her lobby. She locked herself in her office
and called me crying and all torn up asking ‘What do I do?’ To compound this
situation she had a clerk off for something like [six] months during this time. She
was working to the point where she could not even take a lunch. She missed
[doctor’s] appointments during this time because she could not get a day off.
“Then, a former [p]ostmaster, a Mr. Kelley began constantly harassing her. This
started from [appellant’s] decision as to where a mailbox needed to be located.
Mr. Kelley escalated the situation to the point of following her when she left the
[employing establishment] and for all practical purposes stalking her.
“He would call her manager and tell him that she left early or came in late. She
got to the point where she did [not] even want to leave the [employing
establishment] due to his harassment.”
In a statement dated February 14, 2012, Vicky Parnell, a postmaster, related that when
appellant was postmaster several years ago her office was robbed at gunpoint and another office
burned down. Appellant also told her about a former postmaster who stalked her.
3

In a February 13, 2012 statement, Cyndi Smith, an employing establishment employee,
asserted that a customer died of a heart attack on December 5, 2006 in the lobby of the
employing establishment.
In a form report dated February 15, 2012, Dr. Urick diagnosed major depressive disorder
and anxiety disorder and checked “yes” that the condition was caused or aggravated by
employment. She related that many work stressors precipitated the condition and worsened
symptoms.
In a statement received February 22, 2012, appellant related that in the last year her
symptoms increased. She experienced difficulty completing tasks. Appellant transferred to
another location to escape Mr. Kelly but in the new office she had to carry mail and work as a
postmaster, resulting sometimes in 10- to 12-hour days. When she returned to her usual office
her mind wandered and her employees suggested counseling. Appellant stated, “Starting in
2010, I have [had] six different bosses, who each changed the requiring reports to do daily. This
would be stressful to any employees.” She worked six days a week from 8:00 to 5:00 without
lunch.2 Appellant related, “I tried to get help from neighboring offices to loan in a clerk for
relief but no one was available. The Appalachia District allows postmasters to take personal
time if you have worked long hours but I was unable to take any time because I was the only
employee available to work my office. There were several Saturdays that I worked during
June 2000 through Oct[ober] 2001.” Appellant became upset and confused after taking her
father to Florida and after making it through the December holidays was unable to return to
work. She attributed her condition to long work hours, the “history of tragic events” during her
career and Mr. Kelly’s actions.
In a report dated June 27, 2012, Dr. Urick discussed appellant’s history of a customer
threatening her life in 1987, witnessing a drug transaction delivering mail in the early 1990s, a
fire in the building where she was postmaster, being robbed at gunpoint in the early 2000s and
having a customer die in front of her in the mid-2000s. He stated:
“During 2010 and 2011, [appellant] was stalked by a former postmaster (the
stalking occurred at her place of employment as well as her home). [She] was
traumatized by each event, but was able to get through most of them eventually
with good social support. However, it appears that around mid-2011 she was
experiencing significant difficulty dealing with the stressor of being stalked, and
was having emotional problems which affected her ability to perform her job
duties; our treatment team believes that these problems were due not simply to the
stalking itself, but also to the cumulative effect of her past employment-related
traumas.”
Dr. Urick discussed appellant’s symptoms and diagnosed major depressive disorder and
anxiety disorder and opined that “her emotional problems are the result of her numerous
employment-related traumatic events.”

2

The record contains e-mail messages dated 2008 and 2009 between appellant and the employing establishment
regarding her work hours in 2008 and 2009.

4

By decision dated July 31, 2012, OWCP denied appellant’s claim after finding that the
medical evidence did not establish that she sustained an emotional condition due to the
compensable work factor of being robbed at gunpoint.
On August 3, 2012 appellant, through her attorney, requested a telephone hearing before
an OWCP hearing representative.
On December 5, 2006 appellant telephoned the Employee Assistance Program (EAP)
requesting help with recent trauma, including fire in her work location, being robbed at gunpoint
and having that day one of her customers died in the lobby. The counselor noted that she was
“crying and unable to speak….”
At the telephone hearing, held on November 2, 2012, appellant related on January 10,
2011 she was robbed at gunpoint while working in the lobby and later had to testify against the
robber. She indicated that she had to drive pass that post office all the time, which caused
anxiety and panic. Appellant had six different bosses between 2008 and 2011 or 2012 and each
had different reporting rules. She had difficulty complying with the rules because of the
changes. On December 7, 2006 a customer died in front of appellant. Appellant kept working
but always thought about the customer. In 1999 she received a call at 4:00 a.m. that her location
was on fire. Appellant went into the burning building to get the first of the month checks for her
elderly customers. A former postmaster who retired because of “anger issues” began stalking
her in 2010 after she asked his sister to move her mailbox. He would watch her at work and tell
her supervisor if she left for anything, such as a doctor’s appointment. Appellant drove three
different vehicles to avoid the stalking. The stalking lasted more than a year. Appellant took a
transfer to get away from the stalking. At the new office, two carriers were hurt so she assisted
with the mail as well as performing postmaster duties. Appellant maintained that she was
frustrated trying to carry out her duties as she could not get any help was the only person in the
office and worked all day at the window without lunch. She had to work on Martin Luther King
day and knew the next day she would have no help. Appellant apprised management of the
situation. She had difficulty completing her duties and told her boss that if he could find
someone to work 10 to 12 hours a day without lunch to please replace her. Appellant was sent
back to Richwood, where the stalker was, and found that he had changed vehicles. The stalking
continued. In 1987 a coworker threatened to kill all employees. In the 1990s appellant saw an
illegal drug deal and was afraid for her safety. Appellant’s attorney argued that she was
frustrated trying to perform her work duties and that her condition deteriorated until she could
not supervise or properly perform her duties.
In a statement dated November 28, 2012, Dawna Greathouse, with the employing
establishment, related that managers did not change the rules and that a fire marshal’s report and
newspaper article did not mention anyone entering the building while still burning.3 She related
that the former postmaster retired on regular retirement not due to anger issues and that appellant
had an ill father.
3

A January 1, 1999 fire marshal’s form report indicated that a building housing a post office and three apartments
were destroyed by fire. A short clip from a newspaper article noted that a nightclub and apartments were destroyed
in a fire and that the police were guarding the mail that was not destroyed. In a statement dated November 26, 2012,
an employing establishment employee related that appellant went to Florida because her father was ill.

5

In an e-mail dated November 27, 2012, Mr. Hamrick related that Mr. Kelly reported
appellant as late for work and followed her. He notified the inspection service at which point, to
the best of his knowledge, the former postmaster stopped the harassment. Mr. Hamrick
speculated that Mr. Kelly “could not entirely let the [employing establishment] go” as the reason
for his actions.
By decision dated January 23, 2013, an OWCP hearing representative affirmed the
July 31, 2012 decision as modified to show that appellant had established compensable work
factors. She found that appellant had not established as compensable work factors that she
witnessed a drug sale, that she was unable to take a lunch break and had to work long hours and
that the reporting requirements were constantly changing. The hearing representative found that
appellant had established the following compensable work factors: that she was robbed at
gunpoint on January 10, 2001; that she called for emergency care when a customer had a seizure
and then died in the lobby of the employing establishment on December 5, 2006; that she was
called to the scene of a fire at the employing establishment on January 1, 1999 and entered the
building to recover the mail; and that Mr. Kelly, a former postmaster and current customer of the
employing establishment, repeatedly called appellant’s supervisor in 2010 to report her actions at
work and watched her coming and going for reasons related to her work duties. The hearing
representative further found, however, that the medical evidence was insufficient to establish that
appellant sustained a diagnosed condition causally related to the compensable work factors. She
determined that Dr. Urick appeared unaware that the former postmaster was no longer stalking
appellant by the middle of 2011 and did not provide a sufficiently detailed description of each
identified work factor.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
4

5 U.S.C. § 8101 et seq; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

Dennis J. Balogh, 52 ECAB 232 (2001).

6

employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.7
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.8 The nonadversarial policy of proceedings under
FECA is reflected in OWCP’s regulations at section 10.121.9
ANALYSIS
OWCP accepted that appellant established as compensable work factors that on
January 1, 1999 she was called to the scene of a fire at the employing establishment and entered
the building to recover mail; that she was robbed at gunpoint on January 10, 2001; that on
December 5, 2006 she sought medical assistance for a customer who subsequently died in the
lobby of the employing establishment; and that Mr. Kelly, a former postmaster and current
customer, monitored her movements, called her supervisor and generally engaged in stalking
behavior. The Board finds that OWCP properly determined that the above incidents were
compensable factors of employment. In a February 13, 2012 statement, Mr. Glass, a retired
postmaster, confirmed that on January 1, 1999 appellant telephoned him stating that the
employing establishment was on fire. They both entered the building to recover mail. On
February 14, 2012 Ms. Parnell, a postmaster, advised that appellant was robbed at gunpoint. The
record also indicates that she sought compensation from a crime victim’s fund for a robbery at
gunpoint on January 10, 2001. Ms. Hendershot, another former postmaster, related that appellant
was very upset when a customer died in her lobby. On December 5, 2006 appellant called a
counselor with the employing establishment because she was distraught over a customer who
had died on that date in her lobby. On February 3, 2012 Mr. Hamrick, a postmaster, advised that
Mr. Kelly called him repeatedly about appellant’s whereabouts and was “keeping tabs on her and
possibly following her around….” He further noted that she had told him that she felt threatened
by Mr. Kelly. As the record establishes the factual basis for appellant’s contentions and as the
above-described incidents occurred in the performance of her work duties, they constituted
compensable employment factors.10
Appellant has further established that she experienced stress in the performance of her
regular work duties. She maintained that when she transferred to a new location as postmaster in
2011 she had trouble completing her work duties. Appellant related that two of her clerks were
off work so she had to do both their work and her own work. She asked management for
assistance. Appellant alleged that she worked long hours without taking a lunch break and had
difficulty completing her duties. The record contains a January 27, 2011 e-mail message from
7

Id.

8

Jimmy A. Hammons, 51 ECAB 219 (1999).

9

20 C.F.R. § 10.121.

10

See Lillian Cutler, supra note 4.

7

appellant to management stating that she found it difficult to do all the office work and carry
mail. She told management that she was averaging 10-hour days and worked on a holiday. The
Board has held that emotional reactions to situations in which an employee is trying to meet his
or her position requirements are compensable.11 Where a claimed disability results from an
employee’s emotional reaction to his or her regular or specially assigned duties or to an imposed
employment requirement, the disability comes within the coverage of FECA.12 Therefore,
appellant has identified an additional compensable employment factor under FECA.
The Board finds that OWCP properly determined that appellant had not factually
established that she witnessed a drug sale that her life was threatened in 1987 or that
management repeatedly changed her reporting requirements. Appellant has the burden to
establish a factual basis for her allegations with reliable and probative evidence.13 As she did not
submit any evidence supporting that these allegations occurred as alleged, she has not met her
burden of proof.
Appellant’s burden of proof, however, is not discharged by establishing a compensable
factor of employment. She must also submit rationalized medical opinion evidence establishing
that she has an emotional or psychiatric disorder and that such disorder is causally related to the
accepted compensable employment factor.14
In support of her claim, appellant submitted a December 28, 2011 report from Dr. Urick,
who diagnosed an anxiety disorder and noted that appellant had experienced a number of
traumatic events at work. On January 3, 2012 Dr. Urick diagnosed an anxiety disorder and
recurrent major depressive disorder and found that she was disabled from employment. In a
February 15, 2012 form report, she diagnosed major depressive disorder and anxiety disorder.
Dr. Urick checked “yes” that the condition was employment related due to many work stressors.
In a narrative report dated June 27, 2012, she reviewed appellant’s complete history of
witnessing a drug transaction in the early 1990s, a fire in the building where she was the
postmaster being robbed at gunpoint in the early 2000s and seeing a customer die in front of her
in the mid-2000s. Dr. Urick further discussed the history of a former postmaster stalking
appellant in 2010 and 2011. She diagnosed major depressive disorder and anxiety disorder due
to “her numerous employment-related traumatic events.” Dr. Urick indicated that, although
appellant had made progress, she had not fully recovered and still suffers from setbacks which
are stressors involved with her employment. She further opined that appellant will need
continual medical treatment, including medication and psychotherapy.
The Board finds that, although Dr. Urick did not provide sufficient medical rationale
explaining how the compensable work factors resulted in appellant’s emotional condition, her
reports are generally supportive of appellant’s claim and raise an uncontroverted inference of
11

Trudy A. Scott, supra note 4.

12

Robert Bartlett, 51 ECAB 664 (2000); Ernest St. Pierre, 51 ECAB 623 (2000).

13

See Pamela D. Casey, 57 ECAB 260 (2005) (allegations alone are insufficient to establish a factual basis for an
emotional condition claim).
14

See Dennis J. Balogh, supra note 6.

8

causal relationship sufficient to require further development by OWCP.15 The case, therefore, is
remanded to OWCP for preparation of an updated statement of accepted facts and further
development of the medical evidence. After such further development deemed necessary, it shall
issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: September 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

See E.J., Docket No. 09-1481 (issued February 19, 2010); John J. Carlone, 41 ECAB 354 (1989).

9

